Citation Nr: 9920299	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-23 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic sacroiliac 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from January 1990 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1996.  The case was remanded for further development 
in July 1998.


FINDING OF FACT

A chronic sacroiliac disability, manifested by chronic ache 
and sacroiliac point tenderness, was of service onset.


CONCLUSION OF LAW

A chronic sacroiliac disability, manifested by chronic ache 
and sacroiliac point tenderness, was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran's examination for entrance onto active duty did 
not contain any complaints or findings pertaining to the low 
back.  Service clinical treatment records are similarly 
devoid of any such findings.  However, on his report of 
medical history completed in connection with his separation 
examination, in September 1995, the veteran stated that he 
had lower back (S-1) pain.  He explained that he had had low 
back pain for a year, but had never been seen in sick call, 
as he was able to participate in physical exercises.  
Physical examination was normal, but X-rays of the 
lumbosacral spine showed mild right convex mid-lumbar 
scoliosis, without intrinsic bony abnormalities.  There was 
an unusually large L2 transverse process on the left side.  
There was an asymmetric L-5 transitional vertebra with a 
large left transverse process articulating with the sacrum, 
which was noted to be a congenital variant, possibly related 
to chronic back pain.  

The veteran was discharged from service, and filed a claim 
for service connection in January 1996.  In February 1996, he 
underwent a VA examination.  On the orthopedic examination, 
he complained of a low back ache, without sharp pains, that 
he typically experienced after playing racquetball.  He 
pinpointed the site of his discomfort to the left sacroiliac 
joint.  On examination, there was point tenderness to the 
left sacroiliac joint.  The X-ray report noted a right lumbar 
scoliosis, and loss of disc space height at L5-S1.  However, 
on the examination report, X-rays were described as normal.  
The diagnosis was left sacroiliac joint strain, which was 
most likely the source of the veteran's discomfort.  

In April 1996, the veteran underwent another VA examination, 
at which time he complained of low back pain primarily 
involving his left sacroiliac joint.  On examination, he had 
pain clearly localized over the left sacroiliac joint.  Range 
of motion was normal.  Again, the February 1996 X-rays were 
described as normal.  The impression was left sacroiliac 
joint pain without myelopathic or radiculopathic features.  

In October 1998, the veteran underwent two VA examinations, a 
"SPINE" examination, and a "JOINTS" examination.  On the 
"SPINE" examination, the examiner noted that he onset of 
the veteran's left sacroiliac pain had been in the summer of 
1994, while playing racquetball.  He stated that his pain was 
located on the left side of his sacrum , and pointed to an 
area on the surface which was approximately over his left 
sacroiliac joint.  On examination, range of motion of the 
lumbar spine was normal.  He had point tenderness over the 
left iliac crest.  The February 1996 X-rays were noted to 
show some mild, right-to-left scoliosis as well as decreased 
disc height in the L5-S1 interspace.  The impression was that 
the veteran appeared to have no limitation secondary to his 
lumbar spine, and he would be afforded another examination 
regarding his sacroiliac joint.

On the "JOINTS" examination, the veteran's primary 
complaint was a dull aching in his low back, which was 
constant, and which had not resolved even though he had not 
played racquetball for several years.  There were no 
neurologic or sensory deficits.  He had no tenderness in his 
lumbar spine or sacrum.  He was painful over the area of the 
gluteus maximus on the left, and the examiner concluded that 
the veteran had muscular problems, likely due to an injury to 
the gluteus maximus on the left side, which had now become a 
chronic source of discomfort for him.  X-rays of the 
sacroiliac spine were normal.

B.  Analysis

As a threshold matter, it must be determined whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim; that is, one which is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  In general, a well-grounded claim for 
service connection requires competent evidence of (1) current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  

Regarding the first element, current disability, the veteran 
complains of pain in the sacroiliac region.  In February 
1996, this was diagnosed as sacroiliac strain; in October 
1998, it was thought be muscular in origin, and due to injury 
of the gluteus maximus.  Regardless of the correct diagnosis, 
however, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
the term "disability" as used in 38 U.S.C.A. § 1110 refers 
to impairment of earning capacity.  Allen v. Brown, 7 
Vet.App. 439, 448 (1995).  Since it is well-established under 
the rating schedule and decisions such as DeLuca v. Brown, 8 
Vet.App. 202 (1995) that pain can cause earning impairment, 
chronic pain itself must be considered a disability.  Thus, 
there is evidence of current disability.

As to the second element, service incurrence or aggravation, 
the veteran complained of low back pain, in the area of S-1, 
on his separation examination, which had been present for 
approximately one-and-one-half years.  "Competent" evidence 
may be lay evidence in circumstances in which the 
determinative issue does not require medical expertise, such 
as the occurrence of an injury or the recounting of symptoms.  
Cohen, at 137; Heuer v. Brown, 7 Vet.App. 379 (1995).  For 
purposes of determining whether a claim is well grounded, the 
veteran's statements are generally presumed to be credible.  
Cohen, at 136.  Thus, there is competent evidence of service 
incurrence.  

Regarding the third element, a nexus to service, although 
medical evidence is generally required to provide a nexus, 
the veteran is competent to provide testimony regarding an 
"observable condition."  Falzone v. Brown, 8 Vet.App. 398 
(1995).  The presence or absence of sacroiliac pain is 
subject to lay observation.  Moreover, the Court has pointed 
out that the "continuity of symptomatology" requirement of 
38 C.F.R. § 3.303(b) is determined by continuity of symptoms, 
not treatment.  Savage v. Gober, 10 Vet.App. 488 (1997).  The 
veteran's lay evidence of continuity, together with the 
recent diagnoses based on the veteran's history, are 
sufficient to provide a nexus under 38 C.F.R. § 3.303(b) 
(1998).  See Savage.  Consequently, the claim is well-
grounded.  

Concerning the merits of the claim, service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  As 
discussed above, there is competent evidence of inservice 
incurrence, current disability, and a nexus between the 
inservice symptoms and current disability.  A discussion of 
the merits involves weighing the positive and negative 
evidence, and assessing the credibility of the evidence.  If 
the evidence supports the claim or is in relative equipoise, 
the veteran prevails; only if a fair preponderance of the 
evidence is against the claim is the claim denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

First, addressing the credibility of the evidence, we find 
the veteran's statements regarding his symptoms to be 
credible.  In this regard, his statements, both to the RO and 
to medical personnel, have been entirely consistent.  
Although service medical records do not show treatment for a 
sacroiliac disability, the veteran states that he did not 
seek treatment in service, and, in any event, inservice 
treatment is not necessary for a grant of service connection.  

In weighing the positive and negative evidence, the negative 
evidence consists of the separation examination report, with 
X-rays indicating that the veteran had an L5 transitional 
vertebra with a transverse process articulating with the 
sacrum.  This was described as a congenital variant.  
Congenital abnormalities as such are not diseases or injuries 
within the meaning of applicable legislation; thus, service 
connection may not be granted.  38 C.F.R. § 3.303(c) (1998).  
However, the report only noted that the congenital variant 
was possibly related to the chronic back pain.  In addition, 
subsequent X-rays have not disclosed this abnormality; in 
point of fact, the most recent X-ray, in October 1998, did 
not reveal any sacroiliac abnormality.  The low back X-rays 
taken in February 1996 have been subject to various 
interpretations, ranging from lumbar scoliosis and loss of 
disc height of L5-S1, to a normal examination, including 
normal alignment.  Moreover, the veteran claims that he did 
not experience any back pain prior to the triggering episode 
in 1994.  Consequently, since the diagnosis of congenital 
variant was only thought to be possibly related to the 
veteran's chronic pain, and since subsequent X-rays have 
failed to identify this variant, or, more importantly, 
attribute the veteran's pain to such an abnormality, the 
evidence of a congenital abnormality as the source of the 
veteran's sacroiliac pain is outweighed by the subsequent 
evidence.  

Subsequent to service, in October 1998, the "JOINTS" 
examiner felt that the origin of the veteran's pain was 
actually the gluteus maximus.  However, although no 
tenderness in the sacrum was found on that examination, the 
"SPINE" examination on that same date, as well as the April 
1996 and February 1996 examinations, all disclosed point 
tenderness in the left sacroiliac area.  The diagnosis in 
February 1996 was sacroiliac strain.  Although the April 1996 
examination resulted in an impression of left sacroiliac 
pain, without myelopathy or radiculopathy, such findings are 
not necessary for disability to be present.  

We note that the post-service examinations have been, in many 
ways, inconsistent, and the VA examination in October 1998, 
requested in the Board Remand to resolve these discrepancies, 
unfortunately, not only failed to resolve the already 
existing disparities, but created new ones as well.  However, 
we do not feel that it is in the best interests of the 
veteran, who has already undergone four VA examinations of 
his lumbo-sacro-iliac area, to require yet another 
examination.  

In this regard, much of the inconsistent X-ray evidence 
refers to the lumbar spine, which the veteran has 
specifically stated is not the area of his disability.  The 
lack of a diagnosis which is carried on more than one 
examination report is similarly not a bar to a grant of 
service connection.  In this regard, the veteran will be 
evaluated based on his symptoms, and, in any event, the 
diagnosis can be clarified, if necessary, after the grant of 
service connection.  Additionally, the veteran was diagnosed, 
in February 1996, with sacroiliac strain, and the complaints 
of chronic back ache and symptoms of sacroiliac point 
tenderness shown on that occasion have been shown on every 
post-service examination except on one of the two 
examinations conducted in October 1998; the other 
examination, conducted that same day, did disclose point 
tenderness.  Accordingly, despite the lack of consistency in 
diagnosing the veteran's sacroiliac complaints, his symptoms 
have been markedly consistent, and we find the evidence as a 
whole to be in equipoise; consequently, the veteran prevails 
and, pursuant to the doctrine of reasonable doubt, service 
connection for a chronic sacroiliac disability, manifested by 
chronic ache and sacroiliac point tenderness, is warranted.  
38 U.S.C.A. § 5107(a).  





ORDER

Service connection for a chronic sacroiliac disability, 
manifested by chronic ache and sacroiliac point tenderness, 
is granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

